MORRISON, Judge.
The offense is driving while intoxicated; the punishment, five days in jail and a fine of $100.
No statement of facts accompanies the record. In his brief, appellant complains of certain portions of the court’s charge. There are no objections or exceptions to the court’s charge and no requested charges found in the transcript. Article 658, Vernon’s Ann.C.C.P., requires objections and exceptions to the charge to be submitted in writing before the charge is submitted to the jury. Outley v. State, 162 Tex.Cr.R. 314, 284 S.W.2d 356, and Cedillo v. State, 165 Tex.Cr.R. 371, 307 S.W.2d 267, are authority for the holding that nothing is presented for review.
The judgment is affirmed.